            Case 8:19-cr-00200-TDC Document 41 Filed 08/08/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA                        *

v.                                              *           Crim. No. TDC-19-200

ERIC EOIN MARQUES                               *

               *     *    *     *   *    *    *    *    *   *
                   MOTION TO FILE OMNIBUS MOTION UNDER SEAL

       The Defendant, Eric Eoin Marques, through his attorneys, James Wyda, Federal Public

Defender for the District of Maryland, and Brendan A. Hurson and Maggie Grace, Assistant

Federal Public Defenders, respectfully moves for an order of this Court placing under the Court’s

seal the Omnibus Motion to Suppress Evidence filed today by Mr. Marques. In support, he states:

       1.       Mr. Marques is charged by indictment with Conspiracy to Advertise Child

Pornography in violation of 18 U.S.C. § 2251(d)(1)(A) and (e) (count 1), Conspiracy to Distribute

Child Pornography in violation of 18 U.S.C. § 2252A(a)(2) and (b)(1) (count 2), Advertising Child

Pornography in violation of 18 U.S.C. § 2251(d)(1)(A) and (e) (count 3), and Distribution of Child

Pornography in violation of 18 U.S.C. § 2252A(a)(2) and (b)(1) (count 4). Indictment, 1-5

(CM/ECF # 29).

       2.       Counsel previously sought, with the government’s consent, a continuation of the

deadline for filing motions in this case because all discovery has not yet been provided and

additional investigation is required. CM/ECF #40.    That motion remains outstanding.

       3.       To ensure compliance with the current deadline for filing motions of August 8,

2019, the undersigned are today filing an Omnibus Motion to Suppress Evidence addressing the

legality of aspects of the government’s investigation into Mr. Marques. Counsel intends to
            Case 8:19-cr-00200-TDC Document 41 Filed 08/08/19 Page 2 of 3



supplement this motion later, and may seek to file additional motions responsive to forthcoming

discovery.

       4.       Discovery in this case is subject to an extensive Protective Order that places under

the Court’s seal any and all discovery material provided to the defendant. CM/ECF # 38. That

Order further states that “[a]ny discovery material that is under seal of this or any other court, or

information contained therein, that is filed with the Court in connection with pre-trial motions . . .

shall be filed under seal and shall remain sealed until otherwise ordered by this Court.” Id. at 3.

       5.       Though counsel is not attaching discovery to the Omnibus Motion to Suppress

Evidence, the filing makes repeated reference to and quotes material provided in discovery. As

such, the undersigned believe that the Protective Order requires that the Omnibus Motion to

Suppress Evidence be filed under seal.

       6.       Undersigned counsel intend to serve government counsel with paper and/or digital

copies of the Omnibus Motion to Suppress Evidence, but believes that no public or other disclosure

of the motion is permitted under the Protective Order.

       WHEREFORE, Mr. Marques moves that the Omnibus Motions to Suppress Evidence be

placed under the Court’s seal.

                                 JAMES WYDA
                                 Federal Public Defender for the District
                                 of Maryland

                                               /s/
                                 Brendan A. Hurson (#28179)
                                 Maggie Grace (#29905)
                                 Assistant Federal Public Defenders
                                 100 South Charles Street
                                 Tower II, 9th Floor
                                 Baltimore, Maryland 21201
                                 (410) 962-3962 (phone)
                                 (410) 962-0872 (fax)
                                 Email: brendan_hurson@fd.org; maggie_grace@fd.org
         Case 8:19-cr-00200-TDC Document 41 Filed 08/08/19 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on August 8, 2019, a copy of the foregoing was filed via CM/ECF,
which automatically sends notice of such filing to all parties in this matter, including:

       Tom Sullivan, AUSA
       Kristi O’Malley, AUSA
       Ralph Paradiso, AUSA
       Keith Becker, AUSA
       United States Attorney’s Office
       6500 Cherrywood Lane Ste 200
       Greenbelt, MD 20770

                                                   /s/
                                          Brendan A. Hurson
                                          Assistant Federal Public Defender
